DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/04/2022, in which claims 1-20 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo (WO 2022040428 A1).

Regarding claim 1, Kuo discloses a method for in-loop filtering in a video decoder, comprising (Kuo; Fig. 3, 6, Para. [0100]. A video coding system/method is used for in-loop filtering.): 
extracting at least one loop filtering parameter from a coded video bitstream for a reconstructed sample of a first color component in a current picture reconstructed from the coded video bitstream, the at least one loop filtering parameter comprising a flag (Kuo; Para. [0009, 116, 124]. At least a CCSAO/loop filter parameter is determined/extracted from a bitstream for reconstructed samples of a first color component, wherein the at least a filter parameter includes a flag.); 
determining based on the flag a type of sample offset filter to be applied to the reconstructed sample of the first color component, the type of sample offset filter being either a predefined sample offset filter type or an encoder-derived sample offset filter type (Kuo; Para. [0097, 116]. A type of SAO filter is determined for reconstructed samples of a first color component in accordance with a flag, wherein the type of SAO is either an encoder-determined type based on left neighboring block or a predefined type associated with different class indexes.);
identifying a target sample offset filter to be applied to the reconstructed sample of the first color component based at least on the determined type of sample offset filter (Kuo; Fig. 6, 11. Para. [0116, 124]. A target SAO filter is determined for reconstructed samples of a first color component in accordance with a determined SAO type.); and 
filtering the reconstructed sample of the first color component based on the target sample offset filter and a plurality of reconstructed reference samples of a second color component to generate a filtered reconstructed sample of the first color component (Kuo; Para. [0116]. Reconstructed samples of a first color component (Cb or Cr) is filtered in accordance with a determined SAO filter and respective reconstructed samples of a second color component (Y) to generated filtered reconstructed samples of a first color component.).

Regarding claim 2, Kuo discloses wherein the flag in the at least one loop filtering parameter is signaled in the coded video bitstream as part of: a video parameter set (VPS); a sequence parameter set (SPS) a picture parameter set (PPS); an adaptation parameter set (APS); a frame header; a slice header; or a tile header (Kuo; Para. [0121-122, 167]. A flag of at least one loop filter parameter is signaled in lower level structure including at least one of VPS, SPS, PPS, APS, frame header, slice header, and tile header.).

Regarding claim 3, Kuo discloses the flag indicates that the type of sample offset filter is of the encoder-derived sample offset filter type (Kuo; Para. [0097, 124]. A flag of at least one loop filter parameter indicates the SAO type is of either encoder-determined SAO type (based on left neighboring block) or a predefined SAO type (associated with class indexes).); 
the target sample offset filter is correspondingly of the encoder-derived sample offset filter type (Kuo; Para. [0097, 124]. The determined SAO filter is of encoder-determined SAO type.); and 
the target sample offset filter is signaled in the coded video bitstream (Kuo; Para. [0116]. A determined/target SAO filter parameter of corresponding classification is received by/sent to a decoder in a bitstream.).

Regarding claim 4, Kuo discloses the flag indicates that the type of sample offset filter is of the predefined sample offset filter type (Kuo; Para. [0097, 124]. A flag of at least one loop filter parameter indicates the SAO type is of either encoder-determined SAO type (based on left neighboring block) or a predefined SAO type (associated with class indexes).); 
the at least one coded loop filter parameter further comprising a filter index to one or more predefined sample offset filters (Kuo; Para. [0127, 129]. At least a loop filter parameter includes an index to one or more predefined sample offset filters.); and 
identifying the target sample offset filter comprises using the filter index into the one or more predefined sample offset filters to determine the target sample offset filter (Kuo; Para. [0126-127]. An index is used to determine a target sample offset filter from one or more predefined sample offset filters.).

Regarding claim 5, Kuo discloses the filter index in the at least one loop filtering parameter is signaled in the coded video bitstream as part of: a video parameter set (VPS); a sequence parameter set (SPS) a picture parameter set (PPS); an adaptation parameter set (APS); a frame header; a slice header; or a tile header (Kuo; Para. [0131]. An index of at least a loop filter parameter is sent from at least one of VPS, SPS, PPS, APS, frame header, slice header, tile header.).

Regarding claim 10, Kuo discloses each sample offset filter of the predefined sample offset filter type and the encoder-derived sample offset filter type is associated with a set of filter support configurations (Kuo; Para. [0103-104]. Each sample offset filter of predefined type and encoder-determined type is of a set of support configurations/classes.); and 
the set of filter support configurations comprises at least one of a filter tap number, a set of filter tap locations, and a delta quantization step size (Kuo; Para. [0103-104]. A set of support configurations/classes includes at least a filter tap/class number.).

Regarding claim 11, Kuo discloses the predefined sample offset filter type and the encoder-derived sample offset filter type share at least one of: the same filter tap number and the same set of filter tap locations; or the same delta quantization step size (Kuo; Para. [0103-104]. The same class number used by different color components, each of which is filtered by a predefined filter type and an encoder-determined filter type, see Para. [0097, 124].).

Regarding claim 12, Kuo discloses the one or more predefined sample offset filters share the same filter tap number, the same set of filter tap locations, and the same delta quantization step size (Kuo; Para. [0103-104]. The same class number used by different color components, each of which is filtered by at least one or more predefined sample offset filters.).

Claim 20 is directed to a device for in-loop filtering in video decoding, comprising a processing circuitry (Kuo; Para. [0053]. A video coding system of integrated circuitry is used to perform video coding.) configured to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (WO 2022040428 A1) in view of Ma (CN 104702963 B).

Regarding claim 6, Kuo discloses the one or more predefined sample offset filters (Kuo; See remarks above.).
But it does not specifically disclose the one or more predefined sample offset filters are pre-trained offline.
However, Ma teaches the one or more predefined sample offset filters are pre-trained offline (Ma; 1st to 2nd Para. Predefined sample offset filters are trained beforehand using original pixel samples.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kuo to adapt a sample offset filters setting approach, by incorporating Ma’s teaching wherein filters coefficients are trained beforehand, for the motivation to employ a filtering processing using correlation between pixels (Ma; Abstract.).

Allowable Subject Matter
Claims 7-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Pub. 20220337853 A1) teaches a video coding system that uses neural network-based filtering for image coding.
Li (US Pub. 20220101095 A1) teaches a video coding system that uses convolutional neural network-based filter for video coding.
Deshpande (US Pub. 20220321919 A1) teaches a video coding system for signaling neural network-based in-loop filter parameter information in video coding. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485